DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 01/15/2021.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority

4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 01/15/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings

6.	The applicant’s drawings submitted on 01/15/2021 are acceptable for examination purposes.

Information Disclosure Statement

7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,917,812 B2 in view of Bayar et al. (US 9,0555,57 B1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of U.S. Patent No. 10,917,812 B2 teach most of the claimed as well as additional subject matter as addressed in the table below.
U.S. Application 17/150,350
U.S. Patent No. 10,917,812 B2 
Independent claim 1.  A quality of service (QoS) guarantee method, comprising: 
obtaining, by a control plane gateway, a QoS parameter;
 


mapping, by the control plane gateway, the QoS parameter to QoS guarantee information; 


sending, by the control plane gateway, the QoS guarantee information to a user plane gateway; and 
performing, by the user plane gateway and according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow.
 
Independent claim 1.  A quality of service (QoS) guarantee method, comprising: 
obtaining, by a control plane gateway, a QoS parameter, 
wherein the QoS parameter comprises a maximum bit rate (MBR) or a guaranteed bit rate (GBR), and a per access point name aggregate maximum bit rate (APN-AMBR); 
mapping, by the control plane gateway, the QoS parameter to QoS guarantee information, 
wherein the QoS guarantee information comprises a bandwidth guarantee parameter; and 
sending, by the control plane gateway, the QoS guarantee information to a user plane gateway, 


wherein the QoS guarantee information is to be used by the user plane gateway to provide QoS guarantee for a user equipment, and wherein the QoS guarantee for the user equipment comprises bandwidth guarantee for the user equipment, and wherein the bandwidth guarantee for the user equipment comprises session-level bandwidth guarantee for the user equipment, bearer-level bandwidth guarantee for the user equipment, and service-flow-level bandwidth guarantee for the user equipment.

Independent claim 11.  A quality of service (QoS) guarantee system, comprising: a control plane gateway, configured to:

 obtain a QoS parameter;

 
map the QoS parameter to QoS guarantee information; and 



send the QoS guarantee information; and a user plane gateway, configured to: receive the QoS guarantee information from the control plane gateway; and
perform, according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow.
Claim 7.  A control plane gateway, comprising: at least one processor, the at least one processor configured to: 

obtain a QoS parameter, 
wherein the QoS parameter comprises a maximum bit rate (MBR) or a guaranteed bit rate (GBR), and a per access point name aggregate maximum bit rate (APN-AMBR); and 
map the QoS parameter to QoS guarantee information, 
wherein the QoS guarantee information comprises a bandwidth guarantee parameter; and a transmitter, the transmitter configured to 
send the QoS guarantee information to a user plane gateway, wherein the QoS guarantee information is to be used by the user plane gateway to provide QoS guarantee for a user equipment, and 

wherein the QoS guarantee for the user equipment comprises bandwidth guarantee for the user equipment, and wherein the bandwidth guarantee for the user equipment comprises session-level bandwidth guarantee for the user equipment, bearer-level bandwidth guarantee for the user equipment, and service-flow-level bandwidth guarantee for the user equipment.
Independent claim 17.  An apparatus, comprising: at least one processor, configured to: 



obtain a QoS parameter; and


map the QoS parameter to QoS guarantee information; and 

a transmitter, configured to 
send the QoS guarantee information to a user plane gateway, 
wherein the QoS guarantee information is for QoS guarantee at a granularity of a bearer or at a granularity of a service flow.
Independent claim 13.  A non-transitory computer-readable storage medium comprising instructions which, when executed by one or more processors of a control plane gateway, cause the one or more processors to perform operations of:
obtaining a QoS parameter, 
wherein the QoS parameter comprises a maximum bit rate (MBR) or a guaranteed bit rate (GBR), and a per access point name aggregate maximum bit rate (APN-AMBR); 
mapping, by the control plane gateway, the QoS parameter to QoS guarantee information, wherein the QoS guarantee information comprises a bandwidth guarantee parameter; and 
sending, by the control plane gateway, the QoS guarantee information to a user plane gateway, wherein the QoS guarantee information is to be used by the user plane gateway to provide QoS guarantee for a user equipment, and wherein the QoS guarantee for the user equipment comprises bandwidth guarantee for the user equipment, and wherein the bandwidth guarantee for the user equipment comprises session-level bandwidth guarantee for the user equipment, bearer-level bandwidth guarantee for the user equipment, and service-flow-level bandwidth guarantee for the user equipment.



Regarding claims 1, 11, and 17 of the instant application, claims 1, 7, and 13 of U.S. Patent No. 10,917,812 B2 discloses all the subject matter of independent claims 1, 11, and 17, respectively, with the exception of performing, by the user plane gateway and according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow.
In a similar field of endeavor, Bayar discloses performing, by the user plane gateway and according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow (Bayar, col. 7, lines 1-4, lines 17-43: A particular bearer established to provide a particular QoS scheme may thus carry packet flows matched by one or more PCC rules. Moreover, Bayar, col 6 line 1, col 7, lines 1-18 further disclose that dedicated bearers operate according to a different set of quality of service (QoS) parameters and thus provide QoS differentiation to packet flows of various services engaged by the wireless device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of U.S with the teaching of Bayar by using the above features such as performing QoS guarantee at a granularity of a bearer or at a granularity of a service flow as taught by Bayar. The motivation for doing so would have been to provide parameters for policy control and/or charging control.
Dependent claims 2-10, 12-16, 18-20 are also rejected based on the rejection of their respective parent independent claims, directly or indirectly.

Claim Rejections - 35 USC § 102

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-3, 7-8, 10-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayar et al. (US 9,055,557 B1). 

Regarding claim 1, Bayar discloses a quality of service (QoS) guarantee method, comprising: obtaining, by a control plane gateway, a QoS parameter (Bayar, col. 7, lines 8-13: issue one or more service requests each specifying QoS parameters for the service session requested and an APN of PDN 12. Such QoS parameters may include, for a requested service session, a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP) value); mapping, by the control plane gateway, the QoS parameter to QoS guarantee information (Bayar, col. 8, lines 17-44: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier for the set of pre-defined PCC rules 14. For example, control plane 15 of gateway 8 may generate a pre-defined rule cache 18 that identifies the set of pre- defined PCC rules 14 and associates the set with the group identifier returned by forwarding plane 16. Control plane 15 may then match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS, see also col 15, lines 28-38); sending, by the control plane gateway, the QoS guarantee information to a user plane gateway (Bayar, col. 9, lines 5-43: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 (illustrated as "rules 14") that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier (alternatively, a "filter group identifier") for the set of pre-defined PCC rules 14. Moreover, this section also discloses Control plane 15 may match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS. In this way, control plane 15 associates service request 13 with the subset of the set of programmed, predefined PCC rules 14 and then installs, to forwarding plane 16, subscriber service-specific policy control and charging actions for each element in the subset of pre-defined PCC rules 14 to map the PCC rules 14 to one or more bearers that are to carry respective subscriber data traffic 17 matching PCC rules 14); and performing, by the user plane gateway and according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow (Bayar, col. 7, lines 1-4, lines 17-43: A particular bearer established to provide a particular QoS scheme may thus carry packet flows matched by one or more PCC rules. Moreover, Bayar, col 6 line 1, col 7, lines 1-18 further disclose that dedicated bearers operate according to a different set of quality of service (QoS) parameters and thus provide QoS differentiation to packet flows of various services engaged by the wireless device).

Regarding claim 2, Bayar discloses the method according to claim 1, wherein the QoS parameter comprises a guaranteed bit rate of a service flow, the QoS guarantee information being bandwidth guarantee information (Bayar, col. 7, lines 1-18: the QoS parameter may comprise guaranteed bit rate and packet delay budget, packet error loss rate, and allocation and retention priority (ARP) characteristics), and wherein performing the QoS guarantee comprises: performing, by the user plane gateway, bandwidth guaranteed at a granularity of a bearer or al a granularity of a service flow according to the bandwidth guarantee information (Bayar, col. 1, lines 59-67: The increasing number and bandwidth requirements of services available to mobile devices pressures available mobile network resources. Policy and charging control (PCC) provides network operators with the means to manage service connections to ensure an efficient utilization of core, transport, and radio network resources. Different services, such as Internet, E-mail, voice, and multimedia, have different quality of service (QoS) requirements that, moreover, may vary by user).

Regarding claim 3, Bayar discloses the method according to claim 2, wherein the QoS parameter further comprises a maximum bit rate of the service flow (Bayar, col 6, lines 64-65 and col 7, lines 1-8: the QoS parameter comprises a maximum bit rate of the service flow).

Regarding claim 7, Bayar discloses the method according to claim 1, wherein the QoS guarantee information is further for QoS guarantee at a granularity of a session (Bayar, col 3, lines 14-17: For each service request, the service unit maps the QoS information provided therein to a subset of the set of PCC rules defined by the local QoS policy. Moreover, col 7, lines 11-13 discloses QoS parameters may include, for a requested service session, a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP) value).

Regarding claim 8, Bayar discloses the method according to claim 1, wherein the QoS guarantee information comprises feature information indicating a feature of a packet on which the QoS guarantee is to be performed (Bayar, col. 11, lines 1-7: service unit 64 may apply local QoS policy 64 in conjunction with PCRF-provided QoS information, such as dynamic PCC rules, to be enforced for a service data flow).

Regarding claim 10, Bayar discloses the method according to claim 8, wherein the feature information comprises a tunnel endpoint identifier, and wherein performs the QoS guarantee comprises: performing, by the user plane gateway, bearer-level QoS guarantee on a packet comprising the tunnel endpoint identifier, or
wherein the feature information comprises an IP 5-tuple, and wherein performing the QoS guarantee comprises: performing, by the user plane gateway, service-flow-level QoS guarantee on a packet comprising the IP 5-tuple (Bayar, col 7, lines 45-51: Traffic mapping information may include one or more packet filters that include parameters that characterize packet flows according to, for example, the IP 5-tuple consisting of the source address, destination address, source port, destination port, and transport protocol specified in IP packet headers, other packet header information, and/or information obtained from Deep-Packet Inspection (DPI)).

Regarding claim 11, Bayar discloses a quality of service (QoS) guarantee system, comprising: a control plane gateway (Bayar, Fig. 1-2, col. 8, lines 17-18: control plane 15 of gateway 8), configured to: obtain a QoS parameter (Bayar, col. 7, lines 8-13: issue one or more service requests each specifying QoS parameters for the service session requested and an APN of PDN 12. Such QoS parameters may include, for a requested service session, a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP) value), map the QoS parameter to QoS guarantee information (Bayar, col. 8, lines 17-44: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier for the set of pre-defined PCC rules 14. For example, control plane 15 of gateway 8 may generate a pre-defined rule cache 18 that identifies the set of pre- defined PCC rules 14 and associates the set with the group identifier returned by forwarding plane 16. Control plane 15 may then match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS, see also col 15, lines 28-38); and send the QoS guarantee information (Bayar, col. 9, lines 5-43: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 (illustrated as "rules 14") that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier (alternatively, a "filter group identifier") for the set of pre-defined PCC rules 14. Moreover, this section also discloses Control plane 15 may match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS); and a user plane gateway, configured to: receive the QoS guarantee information from the control plane gateway (Bayar, col. 9, lines 5-43: Control plane 15 may match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS); and perform, according to the QoS guarantee information, QoS guarantee at a granularity of a bearer or at a granularity of a service flow (Bayar, col. 7, lines 1-4, lines 17-43: A particular bearer established to provide a particular QoS scheme may thus carry packet flows matched by one or more PCC rules. Moreover, Bayar, col 6 line 1, col 7, lines 1-18 further disclose that dedicated bearers operate according to a different set of quality of service (QoS) parameters and thus provide QoS differentiation to packet flows of various services engaged by the wireless device).

Regarding claim 12, Bayar discloses the system according to claim 11, wherein the QoS parameter comprises a guaranteed bit rate of a service flow, the QoS guarantee information being bandwidth guarantee information (Bayar, col. 7, lines 1-18: the QoS parameter may comprise guaranteed bit rate and packet delay budget, packet error loss rate, and allocation and retention priority (ARP) characteristics), wherein the user plane gateway is configured to perform bandwidth guarantee at a granularity of a bearer or at a granularity of a service flow according to the bandwidth guarantee information (Bayar, col. 1, lines 59-67: The increasing number and bandwidth requirements of services available to mobile devices pressures available mobile network resources. Policy and charging control (PCC) provides network operators with the means to manage service connections to ensure an efficient utilization of core, transport, and radio network resources. Different services, such as Internet, E-mail, voice, and multimedia, have different quality of service (QoS) requirements that, moreover, may vary by user).

Regarding claim 14, Bayar discloses the system according to claim 11, wherein the user plane gateway is further configured to perform QoS guarantee at a granularity of a session (Bayar, col 3, lines 14-17: For each service request, the service unit maps the QoS information provided therein to a subset of the set of PCC rules defined by the local QoS policy. Moreover, col 7, lines 11-13 discloses QoS parameters may include, for a requested service session, a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP) value).

Regarding claim 15, Bayar discloses the system according to claim 11, wherein the QoS guarantee information comprises feature information indicating a feature of a packet on which the QoS guarantee is to be performed (Bayar, col. 11, lines 1-7: service unit 64 may apply local QoS policy 64 in conjunction with PCRF-provided QoS information, such as dynamic PCC rules, to be enforced for a service data flow).

Regarding claim 16, Bayar discloses the system according to claim 15, wherein the feature information comprises a tunnel endpoint identifier, the user plane gateway is configured to perform bearer-level QoS guarantee on a packet comprising the tunnel endpoint identifier; or
wherein the feature information comprises an IP 5-Tuple, the user plane gateway is configured to perform service-flow-level QoS guarantee on a packet comprising the IP 5-tuple (Bayar, col 7, lines 45-51: Traffic mapping information may include one or more packet filters that include parameters that characterize packet flows according to, for example, the IP 5-tuple consisting of the source address, destination address, source port, destination port, and transport protocol specified in IP packet headers, other packet header information, and/or information obtained from Deep-Packet Inspection (DPI)).

Regarding claim 17, Bayar discloses an apparatus, comprising:
at least one processor, configured to:
obtain a QoS parameter (Bayar, col. 7, lines 8-13: issue one or more service requests each specifying QoS parameters for the service session requested and an APN of PDN 12. Such QoS parameters may include, for a requested service session, a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP) value); and map the QoS parameter to QoS guarantee information (Bayar, col. 8, lines 17-44: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier for the set of pre-defined PCC rules 14. For example, control plane 15 of gateway 8 may generate a pre-defined rule cache 18 that identifies the set of pre- defined PCC rules 14 and associates the set with the group identifier returned by forwarding plane 16. Control plane 15 may then match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS, see also col 15, lines 28-38); and a transmitter, configured to send the QoS guarantee information to a user plane gateway (Bayar, col. 9, lines 5-43: control plane 15 of gateway 8 programs a set of pre-defined PCC rules 14 (illustrated as "rules 14") that define a local QoS policy for an APN of PDN 12 into forwarding plane 16, which returns a group identifier (alternatively, a "filter group identifier") for the set of pre-defined PCC rules 14. Moreover, this section also discloses Control plane 15 may match quality of service (QoS) information of subsequent incoming subscriber service request 13 to the group identifier and a subset of the set of programmed, pre-defined PCC rules 14 that map, in accordance with the local QoS policy, to bearers offering the required QoS. In this way, control plane 15 associates service request 13 with the subset of the set of programmed, predefined PCC rules 14 and then installs, to forwarding plane 16, subscriber service-specific policy control and charging actions for each element in the subset of pre-defined PCC rules 14 to map the PCC rules 14 to one or more bearers that are to carry respective subscriber data traffic 17 matching PCC rules 14), wherein the QoS guarantee information is for QoS guarantee at a granularity of a bearer or at a granularity of a service flow (Bayar, col. 7, lines 1-4, lines 17-43: A particular bearer established to provide a particular QoS scheme may thus carry packet flows matched by one or more PCC rules. Moreover, Bayar, col 6 line 1, col 7, lines 1-18 further disclose that dedicated bearers operate according to a different set of quality of service (QoS) parameters and thus provide QoS differentiation to packet flows of various services engaged by the wireless device).

Regarding claim 18, Bayar discloses the apparatus according to claim 17, wherein the QoS parameter comprises guaranteed bit rate of a service flow, the QoS guarantee information being bandwidth guarantee information (Bayar, col. 7, lines 1-18: the QoS parameter may comprise guaranteed bit rate and packet delay budget, packet error loss rate, and allocation and retention priority (ARP) characteristics), wherein the QoS guarantee information is for bandwidth guarantee at a granularity of a bearer or at a granularity of a service flow (Bayar, col. 1, lines 59-67: The increasing number and bandwidth requirements of services available to mobile devices pressures available mobile network resources. Policy and charging control (PCC) provides network operators with the means to manage service connections to ensure an efficient utilization of core, transport, and radio network resources. Different services, such as Internet, E-mail, voice, and multimedia, have different quality of service (QoS) requirements that, moreover, may vary by user).

Regarding claim 20, Bayar discloses the apparatus according to claim 17, wherein the QoS guarantee information comprises feature information indicating a feature of a packet on which the QoS guarantee is to be performed (Bayar, col. 11, lines 1-7: service unit 64 may apply local QoS policy 64 in conjunction with PCRF-provided QoS information, such as dynamic PCC rules, to be enforced for a service data flow). 

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim(s) 4, 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayar et al. (US 9,055,557 B1) in view of Jazra et al. (US 20120033590 A1).

Regarding claim 4, Bayar discloses the method according to claim 2 with the exception wherein the QoS parameter further comprises a differentiated services code point parameter of the service flow.
In a similar field of endeavor, Jazra discloses wherein the QoS parameter further comprises a differentiated services code point parameter of the service flow (Jazra, para. 58: the DSCP 712 field can divide all IP datagrams 614 into different traffic classes, where each traffic class can experience the same behavior. A representative DSCP 712 field value can specify "expedited forwarding" so that the IP datagram 614 can have QoS characteristics of low delay, low loss and low jitter. Another representative DSCP 712 field value can define "assured forwarding" that guarantees deliver of the IP datagram 614 unless a high level of traffic congestion occurs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Bayar with the teaching of Jazra by using the above features such as the QoS parameter further comprises a differentiated services code point parameter of the service flow as taught by Jazra. The motivation for doing so would have been to match higher layer application level QoS requirements to lower layer transmission level flows to ensure packets receive appropriate treatment when traversing the wireless access network.

Regarding claims 6, 13, and 19, Bayar discloses all the subject matter of the method/system/apparatus according to claims 1, 11, 17 with the exception wherein the QoS parameter comprises an allocation/retention priority and a QoS class identifier, the QoS guarantee information being a differentiated services code point parameter, and wherein performing the QoS guaranteed comprises: performing, by the user plane gateway, QoS marking at a granularity of a bearer or at a granularity of a service flow according to the differentiated services code point parameter.
Jazra, in a similar field of endeavor, discloses wherein the QoS parameter comprises an allocation/retention priority and a QoS class identifier, the QoS guarantee information being a differentiated services code point parameter (Jazra, para. 61: The transceiver 304 can trigger QoS relative logic such as used for setting up and tearing down connections having particular QoS properties. The transceiver 304 can request an allocation of a channel from the wireless access network having one or more QoS properties based on the value used in the TOS/DSCP field 710/712), and wherein performing the QoS guaranteed comprises: performing, by the user plane gateway, QoS marking at a granularity of a bearer or at a granularity of a service flow according to the differentiated services code point parameter (Jazra, para. 58, 60: A representative DSCP 712 field value can specify "expedited forwarding" so that the IP datagram 614 can have QoS characteristics of low delay, low loss and low jitter).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Bayar with the teaching of Jazra by using the above features such as the QoS guarantee information being a differentiated services code point parameter and performing QoS marking at a granularity of a service flow according to the differentiated services code point parameter as taught by Jazra. The motivation for doing so would have been to match higher layer application level QoS requirements to lower layer transmission level flows to ensure packets receive appropriate treatment when traversing the wireless access network.

18.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayar et al. (US 9,055,557 B1) in view of Jazra et al. (US 20120033590 A1).

Regarding claim 5, Bayar discloses the method according to claim 2 with the exception wherein the QoS parameter further comprises a per access point aggregate maximum bit rate.
In a similar field of endeavor, Zhang disclose wherein the QoS parameter further comprises a per access point aggregate maximum bit rate (Zhang, Description, para. 4: the PGW obtains the QoS policy corresponding to the default EPS bearer from the PCRF to establish a default EPS bearer corresponding to the PDN, and the PGW can also obtain the maximum bit rate of the access point aggregation (Access Point Name Aggregate Maximum Bit)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Bayar with the teaching of Zhang by using the above features such as the QoS parameter further comprises a per access point aggregate maximum bit rate as taught by Zhang. The motivation for doing so would have been to improving the utilization of network resources, alleviating network congestion and improving the user experience.

19.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayar et al. (US 9,055,557 B1) in view of Jazra et al. (US 20120033590 A1).

Regarding claim 9, Bayar discloses all the subject matter of the method according to claim 8 with the exception wherein the feature information further indicates that the QoS guarantee is bearer-level or service-flow-level.
In a similar field of endeavor PAN discloses wherein the feature information further indicates that the QoS guarantee is bearer-level or service-flow-level (PAN, para. 7, 39: the quality of service (QoS) guarantee is achieved at per-application flow level).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Bayar with the teaching of Zhang by using the above features such as the QoS guarantee is bearer-level or service-flow-level as taught by Zhang. The motivation for doing so would have been to offer different levels of services, and/or provide QoS guarantee based on subscription.

Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Chou et al. (US 20060160533 A1) discloses a Service Flow Database that contains the service flow and the associated QoS information that directs the BS and SS/MSS in the creation of transport connections when a service is provisioned, an SS enters the WiMAX network, or a mobile SS roams into a BS coverage area. Chou also discloses QoS parameters that are associated with service flows. 
b)	GASPARRONI et al. (US 20090016282 A1) discloses the QoS marking specified in the Type of Service (ToS) field of an IP header can be mapped to the QoS mechanism used in the specific transport network, such as Multi-Protocol Label Switching (MPLS). Each EPS bearer is associated with two QoS parameters called Label and Allocation and Retention Priority (ARP). 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466